     Case 15-05019-gwz          Doc 219   Entered 12/19/18 15:44:09      Page 1 of 2


 1   GARMAN TURNER GORDON LLP
     GERALD M. GORDON
 2   Nevada Bar No. 229
     E-mail: ggordon@gtg.legal
 3   MARK M. WEISENMILLER
 4   Nevada Bar No. 12128
     E-mail: mweisenmiller@gtg.legal
 5   650 White Drive. Ste. 100
     Las Vegas, Nevada 89119
 6   Tel: (725)-777-3000
     Fax: (725)-777-3112
 7   Attorneys for the Herbst Parties
 8                              UNITED STATES BANKRUPTCY COURT
 9                                 FOR THE DISTRICT OF NEVADA

10   In re:                                            Case No.: BK-N-13-51237-GWZ

11   PAUL A. MORABITO,                                 Chapter 7

12                           Debtor.

13   JH, INC., JERRY HERBST, and BERRY- Adv. Pro. No. 15-05019-GWZ
     HINCKLEY INDUSTRIES,
14
                            Plaintiffs,
15
     v.
16
     PAUL A. MORABITO,
17                                                     Hearing Date: February 28, 2019
                            Defendant.                 Hearing Time: 10:00 a.m.
18
          NOTICE OF HEARING ON MOTION TO SUBSTITUTE PARTY PURSUANT TO
19                              FRBP 7025 AND 9014
20            NOTICE OF HEREBY GIVEN that the Motion to Substitute Party Pursuant to FRBP
21   7025 and 9014 (the “Motion”) was filed on December 19, 2018, by Jerry Herbst (deceased), JH,
22   Inc., and Berry-Hinkley Industries (together, the “Herbst Parties”). In the Motion, the Herbst
23   Parties request that this Court allow for the substitution of Maryanna Herbst, as trustee of the
24   Herbst Family Trust dated December 17, 2002 for the deceased, Jerry Herbst.
25            Copies of the Motion and any supporting declarations and exhibits are on file with the
26   clerk of the United States Bankruptcy Court for the District of Nevada, Foley Federal Building
27
28
                                                Page 1 of 2
     4846-7240-8196, v. 1
     Case 15-05019-gwz          Doc 219     Entered 12/19/18 15:44:09       Page 2 of 2


 1   and U.S. Courthouse, 300 S. Las Vegas Blvd, Las Vegas, NV 89101 or may be obtained by

 2   emailing Mark M. Weisenmiller, Esq. at the address listed above.

 3            NOTICE IS FURTHER GIVEN that any opposition to the Motion must be filed

 4   pursuant to Local Rule 9014(d)(1).

 5            NOTICE IS FURTHER GIVEN that if you do not want the Court to grant the relief

 6   sought in the Motion, or if you want the Court to consider your views on the Motion, then you

 7   must file an opposition with the Court, and serve a copy on the person making the Motion no

 8   later than 14 days preceding the hearing date for the Motion, unless an exception applies (see

 9   Local Rule 9014(d)(3)). The opposition must state your position, set forth all relevant facts and

10   legal authority, and be supported by affidavits or declarations that conform to Local rule 9014(c).

11         If you object to the relief requested, you must file a WRITTEN response to this
           Pleading with the court. You must also serve your written response on the
12         person who sent you this notice.
13         If you do not file a written response with the court, or if you do not serve your
14         written response on the person who sent you this notice, then:

15              •   The court may refuse to allow you to speak at the scheduled hearing; and

16              •   The court may rule against you without formally calling the matter at the
                    hearing.
17
18            NOTICE IS FURTHER GIVEN that the hearing on the Motion will be held before a

19   United States Bankruptcy Judge, in the C. Clifton Young Federal Building, 300 Booth Street,

20   Bankruptcy Courtroom No. 1, Reno, Nevada 89509, on February 28, 2019, at the hour of

21   10:00 a.m.

22   DATED this 19th day of December, 2018.

23                                                  GARMAN TURNER GORDON LLP

24                                                  /s/ Mark M. Weisenmiller
                                                    GERALD M. GORDON
25                                                  MARK M. WEISENMILLER
                                                    650 White Drive, Ste. 100
26                                                  Las Vegas, Nevada 89119
27                                                  Attorneys for the Herbst Parties

28
                                                  Page 2 of 2
     4846-7240-8196, v. 1
